            E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




            IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


 OSCAR FERNANDEZ INDIVIDUALLY AND AS
 ADMINISTRATOR OF THE ESTATE OF ISIDRO
 FERNANDEZ,

                PLAINTIFF,

      V.

 TYSON FOODS, INC., TYSON FRESH MEATS,
 INC., JOHN H. TYSON, NOEL W. WHITE, DEAN                         Civil No. ______
 BANKS, STEPHEN R. STOUFFER, TOM
 BROWER, MARY A. OLEKSIUK, ELIZABETH
 CROSTON, TOM HART, HAMDIJA BEGANOVIC,
 JAMES HOOK, RAMIZ MUHELJIC, MISSIA
 ABAD BERNAL, AND JOHN/JANE DOES 1-10,

                DEFENDANTS.


                 PETITION AT LAW AND DEMAND FOR JURY TRIAL


                                         INTRODUCTION
       1.      This case arises from Tyson Foods’ fraudulent misrepresentations, gross

negligence, and incorrigible, willful and wanton disregard for worker safety at its pork processing

facility in Waterloo, Iowa (the “Waterloo Facility”). Despite an uncontrolled Covid-19 outbreak,

Tyson required its employees to work long hours in cramped conditions. Moreover, despite the

danger of COVID-19, Tyson failed to provide appropriate personal protective equipment and

failed to implement sufficient social distancing or safety measures to protect workers from the

outbreak. As a result, Isidro Fernandez and more than 1,000 other Tyson employees were infected

with COVID-19 at the Waterloo Facility.

                                            PARTIES
       2.      Plaintiff Oscar Fernandez is the duly appointed Administrator of the Estate of his

deceased father, Isidro Fernandez.



      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                            Page 1 ofA,
                                                                     27 p. 43
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       3.      At all relevant times, Isidro Fernandez was a Tyson Foods employee working at the

Waterloo Facility. He died on April 26, 2020 from complications of COVID-19.

       4.      Plaintiff’s injuries arose out of and in the course of Isidro Fernandez’s employment

with Tyson Foods.

Defendant Tyson Foods
       5.      Defendant Tyson Foods, Inc. is the largest meat processor in the United States.

       6.      Tyson Foods, Inc. is a Delaware Corporation, with its principal place of business

in Springdale, Arkansas.

       7.      As a corporation, Tyson Foods, Inc. can act only through its agents, including its

employees, officers, and directors.

       8.      Tyson Foods, Inc. is vicariously liable for its agents’ acts and omissions within the

course and scope of their agency.

       9.      Defendant Tyson Fresh Meats, Inc. is a Delaware Corporation, with its principal

place of business in Springdale, Arkansas.

       10.     As a corporation, Tyson Fresh Meats can act only through its agents, including its

employees, officers, and directors.

       11.     Tyson Fresh Meats is vicariously liable for its agents’ acts and omissions within

the course and scope of their agency.

       12.     Tyson Fresh Meats is a wholly owned subsidiary of Tyson Foods, Inc. (collectively

“Tyson Foods” or “Tyson”).

Executive Defendants
       13.     Defendant John H. Tyson is the Chairman of Tyson Foods, Inc.

       14.     Defendant Noel W. White is the Chief Executive Officer of Tyson Foods, Inc.

       15.     Defendant Dean Banks is the President of Tyson Foods, Inc.




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                            Page 2 ofA,
                                                                     27 p. 44
              E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




        16.     Defendant Stephen R. Stouffer is the President of Tyson Fresh Meats, Inc.

        17.     Defendant Tom Brower is Senior Vice President of Health and Safety for Tyson

Foods, Inc.

        18.     Defendant Mary A. Oleksiuk is the Chief Human Resources Officer of Tyson

Foods, Inc.

        19.     Defendant Elizabeth Croston is Executive Communications Manager for Tyson

Fresh Meats.

Supervisory Defendants
        20.     Defendant Tom Hart is the plant manager of the Tyson Waterloo Facility.

        21.     Defendant Hamdija Beganovic is the supervisor of the Tyson Waterloo Facility.

        22.     Defendant James Hook is the human resources director of the Tyson Waterloo

Facility.

        23.     Defendant Ramiz Muheljic is a general supervisor at the Tyson Waterloo Facility.

        24.     On information and belief, Defendants Missia Abad Bernal is a supervisor at the

Tyson Waterloo facility and was Mr. Fernandez’s direct supervisor.

        25.     Defendants John/Jane Does 1-10 are any unnamed managers or supervisors at the

Tyson Waterloo Facility responsible for Plaintiff’s injuries. Because Mr. Fernandez is deceased,

the identifies of his direct supervisors and the full chain of command at the Waterloo Facility are

unknown at this time.

                                    JURISDICTION AND VENUE

        26.     This Court has jurisdiction over the Defendants because the acts and omissions

giving rise to the Plaintiff’s claims occurred in Black Hawk County, Iowa.

        27.     Plaintiff certifies, pursuant to IA Code § 619.18, that this action meets applicable

jurisdictional requirements for amount in controversy.



       Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                             Page 3 ofA,
                                                                      27 p. 45
                 E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




           28.     Venue is proper under IA Code § 616.18 because Plaintiff sustained injuries and

damages in Black Hawk County.

                              FACTS COMMON TO ALL CAUSES OF ACTION
The Pandemic
           29.     COVID-19 is an infectious respiratory disease caused by a novel coronavirus

(hereinafter “COVID-19” or “the virus”).

           30.     COVID-19 is highly contagious.

           31.     COVID-19 can result in serious, long-term health complications and has resulted

in more than 158,000 reported deaths in the United States to date.

           32.     Among these serious health complications, COVID-19 can cause inflammation in

the lungs, clogging the air sacs in the lungs, limiting the body’s oxygen supply and blood clots,

organ failure, liver damage, intestinal damage, heart inflammation, neurological malfunction, and

acute kidney disease.

           33.     The virus primarily spreads from person to person through respiratory droplets

produced when an infected person coughs or sneezes.

           34.     Spread is more likely when people are in close contact with one another (i.e., within

6 feet).

           35.     The virus can be spread by people who are asymptomatic, pre-symptomatic, or

mildly symptomatic.

           36.     Distinctive factors that affect workers’ risk for exposure to COVID-19 in meat

processing facilities include distance between workers, duration of contact and type of contact

between workers.

           37.     The best way to prevent infection and illness is to avoid being exposed to the virus.




       Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                             Page 4 ofA,
                                                                      27 p. 46
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       38.     On January 11, 2020, Chinese state media reported its first known death from

COVID-19; Japan, South Korea, and Thailand reported confirmed cases by January 20, 2020; and

the United States reported its first case on January 21, 2020.

       39.     On January 31, the United States Department of Health and Human Services

declared a national public health emergency.

       40.     On March 8, three COVID-19 cases were reported in Iowa.

       41.     On March 9, Iowa Governor Kim Reynolds issued a Proclamation of Disaster

Emergency in response to the COVID-19 outbreak.

       42.     On March 11, the World Health Organization declared the COVID-19 outbreak a

global pandemic.

       43.     On March 13, President Donald Trump declared a National Emergency in response

to the COVID-19 outbreak.

       44.     On or about March 13, Tyson Foods suspended all U.S. commercial business travel,

forbid all non-essential visitors from entering Tyson offices and facilities, and mandated that all

non-critical employees at its U.S. corporate office locations work remotely.

       45.     On March 17, Governor Reynolds proclaimed a State of Public Health Disaster

Emergency for the State of Iowa.

       46.     On March 17, COVID-19 cases were confirmed in Black Hawk County.

       47.     On March 24, President Trump approved a major disaster declaration for the State

of Iowa in response to the COVID-19 outbreak.

COVID-19 Outbreak at the Waterloo Facility
       48.     The Waterloo Facility is Tyson’s largest pork plant in the United States. The

facility employs approximately 2,800 workers who process approximately 19,500 hogs per day.




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                            Page 5 ofA,
                                                                     27 p. 47
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       49.     Tyson Foods has been focused on COVID-19 since January when it formed a

“company coronavirus task force.” On information and belief, Tyson formed this task force after

observing the impact of COVID-19 on its China operations.

       50.     On information and belief, by late-March or early-April, Tyson Foods executives

and supervisors or managers at the Waterloo Facility were aware that COVID-19 was spreading

through the plant.

       51.     On April 3, 2020, the CDC recommended that all Americans wear face coverings

in public to prevent asymptomatic spread of COVID-19.

       52.     Tyson Foods did not provide its workers at the Waterloo Facility with sufficient

face coverings, respirators, or other personal protective equipment.

       53.     Tyson Foods did not implement or enforce sufficient social distancing measures at

the Waterloo Facility.

       54.     On or about April 6, 2020, Tyson temporarily suspended operations at its Columbus

Junction plant after more than two dozen employees tested positive for COVID-19. Consequently,

a portion of the hogs that would have been processed at Columbus Junction were redirected to the

Waterloo Facility.

       55.     On or about April 6, 2020, Tyson Foods installed temperature check stations to scan

persons entering the Waterloo Facility for fever. Tyson knew or should have known these

temperature checks did not function as designed and workers taking certain medications could

lower their temperatures prior to coming to work and pass through even if they were ill.

       56.     On April 10, 2020, Black Hawk County Sherriff Tony Thompson and Black Hawk

County health officials visited the Waterloo Facility.




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                            Page 6 ofA,
                                                                     27 p. 48
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       57.     According to Sherriff Thompson, working conditions at the Waterloo Facility

“shook [him] to the core.” Workers were crowded elbow to elbow; most without face coverings.

       58.     Sheriff Thompson and other local officials lobbied Tyson to close the plant, but the

company refused.

       59.     On the night of April 12, 2020, nearly two dozen Tyson employees were admitted

to the emergency room at MercyOne Waterloo Medical Center.

       60.     On April 14, Black Hawk County officials asked Tyson to temporarily shut down

the plant. Again, the company refused.

       61.     On April 16, 2020, Tyson company officials publicly denied a COVID-19 outbreak

at the Waterloo Facility.

       62.     On or about April 17, 2020, twenty local elected officials sent a letter to Tyson

Foods imploring the company to take steps “to ensure the safety and well-being of Tyson’s

valuable employees and our community” and to “voluntarily cease operations on a temporary basis

at [the] Waterloo Facility so that appropriate cleaning and mitigation strategies can take place.”

The letter advised Tyson that: at least one Tyson employee had informed Waterloo health care

providers that he or she had been transferred to the Waterloo Facility from Tyson’s Columbus

Junction plant, which had closed due to a COVID-19 outbreak; workers did not have sufficient

personal protective equipment; social distancing measures were not being implemented or

enforced on the plant floor or in employee locker rooms; nurses at the Waterloo Facility lacked

sufficient medical supplies and were unable to accurately conduct temperature checks; and because

of language barriers, non-English speaking employees mistakenly believed they could return to

work while sick.

       63.     Tyson refused to close the plant and did not acknowledge the letter.




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                            Page 7 ofA,
                                                                     27 p. 49
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       64.     On information and belief, Tyson transferred workers to the Waterloo Facility from

its Columbus Junction plant after it shut down due to a COVID-19 outbreak.

       65.     On information and belief, Tyson failed to test or adequately quarantine workers

from the Columbus Junction plant before allowing them to enter the Waterloo Facility.

       66.     On information and belief, Tyson permitted subcontractors from one or more plants

that had shut down due to COVID-19 outbreaks to enter and move about the Waterloo Facility.

       67.     On information and belief, Tyson did not test or adequately quarantine these

subcontractors before allowing them to enter and move about the Waterloo Facility.

       68.     On information and belief, Tyson permitted or encouraged sick and symptomatic

employees and asymptomatic employees known or suspected to have been exposed to COVID-19

to continue working at the Waterloo Facility. At least one worker at the facility vomited on the

production line and management allowed him to continue working and return to work the next

day.

       69.     Tyson offered $500 “thank you bonuses” to employees who turned up for every

scheduled shift for three months. This policy further incentivized sick workers to continue coming

to work.

       70.     On information and belief, supervisors or managers at the Tyson Waterloo facility

told employees that their co-workers were sick with the flu (not COVID-19) and warned them not

to discuss COVID-19 at work.

       71.     On information and belief, high-level Tyson executives began lobbying the White

House for COVID-19 related liability protections as early as March and continued their lobbying

efforts throughout April. Tyson officials dined at the White House and participated in several calls

with President Trump and Vice President Pence during March and April.




       Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                             Page 8 ofA,
                                                                      27 p. 50
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       72.     On information and belief, Tyson executives lobbied, or directed others to lobby,

members of the U.S. House of Representatives or the U.S. Senate for COVID-19 related liability

protections.

       73.     On information and belief, Tyson executives lobbied, or directed others to lobby,

Iowa Governor Reynolds for COVID-19 related liability protections.

       74.     On information and belief, Tyson executives successfully lobbied, or directed

others to lobby, Governor Reynolds to issue an executive order stating that only the state

government, not local governments, had the authority to close businesses in northeast Iowa,

including the Tyson Waterloo facility.

       75.     On or about April 20, 2020, Governor Reynolds held a conference call with the

CEO of Tyson Foods, other high ranking Tyson officials, and Tyson lobbyist Matt Eide. On

information and belief, Tyson officials downplayed the seriousness of the COVID-19 outbreak at

the Waterloo Facility and exaggerated the efficacy of safety measures implemented at the facility.

       76.     According to Tyson Foods, the company began winding down operations at the

Waterloo facility on April 20 because a lack of available healthy labor, but the plant did not shut

down until April 22, after the company had processed the remaining hog carcasses in its cooler.

       77.     On April 22, 2020, Tyson Foods announced plans to indefinitely suspended

operations at the Waterloo Facility.

       78.     On or about April 26, 2020, Tyson Foods placed a full-page advertisement in The

New York Times, Washington Post and Arkansas Democrat-Gazette entitled “A Delicate Balance:

Feeding the Nation and Keeping Our Employees Healthy,” asserting that “the food supply chain

is breaking.” The advertisement, signed by Defendant John H. Tyson, warned that “millions of

pounds of meat will disappear from the [U.S.] supply chain” due to plant closures and, “[a]s a




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                            Page 9 ofA,
                                                                     27 p. 51
                E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




result, there will be limited supply of our products available in grocery stores” until closed facilities

reopen. The advertisement stressed that Tyson had a “responsibility to feed our nation.”

          79.     Tyson publicly argued that it was necessary to continue operating meat processing

facilities during the pandemic (despite uncontrolled COVID-19 outbreaks at many of those

facilities) in order to feed Americans.

          80.     Tyson exports to China increased by 600% in the first quarter of 2020. In fact,

Tyson exported 1,289 tons of pork to China in April 2020, its largest single month total in more

than three years.

          81.     On April 28, President Trump signed an executive order classifying meat

processing plants as essential infrastructure that must remain open. The stated purpose for the order

was to avoid risk to the nation’s food supply.

          82.     On May 1, 2020, the human resources director of the Tyson Waterloo Facility told

local officials that the plant was weeks away from reopening; however, the plant reopened six days

later.

          83.     The Black Hawk County Health Department has recorded more than 1,000

infections among Tyson employees—more than one third of the Tyson Waterloo workforce—and

at least 5 workers have died.

          84.     Dr. Nafissa Cisse Egbuonye, director of the Black Hawk County Health

Department, attributed 90% of the county’s COVID-19 cases to the Tyson Waterloo Facility.

          85.     A grossly disproportionate number of Tyson Waterloo workers have been infected

with COVID-19 compared to the general populations of Black Hawk County and Iowa.

          86.     More than 8,500 Tyson employees have contracted COVID-19, more than double

the number for any other company, and at least 20 have died nationwide. A grossly




         Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                              Page 10 ofA,
                                                                         27p. 52
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




disproportionate number of Tyson workers have been infected with COVID-19 compared to the

general population of the United States.

       87.     At all relevant times, the Defendants individually and collectively had

responsibility for Mr. Fernandez’s safety and work conditions.

       88.     Plaintiff Oscar Fernandez, as Administrator of the Estate of Isidro Fernandez, seeks

recovery from Defendants for all damages cognizable under Iowa law including but not limited to:

               a.     Isidro Fernandez’s pre-death physical and mental pain and suffering;

               b.     Isidro Fernandez’s pre-death loss of function of the mind and body;

               c.     Isidro Fernandez’s pre-death fright and emotional distress;

               d.     Isidro Fernandez’s pre-death medical expenses;

               e.     Pecuniary loss of accumulation to the Estate of Isidro Fernandez;

               f.     Interest on premature burial expenses; and

               g.     Past and future loss of the love, services, society, companionship, support,

                      affection, and consortium suffered by Celia Fernandez as a result of the

                      death of her husband.

               h.     Past and future loss of the love, services, society, companionship, support,

                      affection, and consortium suffered by Oscar Fernandez, Alejandro

                      Fernandez, Angelina Fernandez, Sergio Fernandez and Maria Fernande as

                      a result of the death of their father.

                              FIRST CAUSE OF ACTION
                           CLAIMS AGAINST TYSON FOODS
      (FRAUDULENT MISREPRESENTATION, VICARIOUS LIABILITY AND PUNITIVE DAMAGES)
       89.     Plaintiff incorporates by reference all allegations contained in this Complaint.

       90.     On information and belief, Defendant Tyson Foods made numerous false

representations to Isidro Fernandez, and other workers at the Waterloo Facility concerning: (1) the



     Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                          Page 11 ofA,
                                                                     27p. 53
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




presence and spread of COVID-19 at the facility; (2) the importance of protecting and keeping

workers safe; (3) the efficacy of safety measures implemented at the facility; and (4) the need to

keep the facility open to avoid U.S. meat shortages.

       91.     On information and belief, Tyson Foods falsely represented to Mr. Fernandez and

others workers at the Waterloo Facility that:

               a.     COVID-19 had not been detected at the facility;

               b.     COVID-19 was not spreading through the facility;

               c.     Worker absenteeism was unrelated to COVID-19;

               d.     Sick workers were not permitted to enter the facility;

               e.     Workers from other Tyson plants that had shut down due to COVID-19

                      outbreaks were not permitted to enter the Waterloo Facility;

               f.     Sick or symptomatic workers would be sent home immediately and would

                      not be permitted to return until cleared by health officials;

               g.     Workers would be notified if they had been in close contact with an infected

                      co-worker;

               h.     Tyson’s “top priority” is the health and safety of its “team members;”

               i.     Safety measures implemented at the facility would prevent or mitigate the

                      spread of COVID-19 and protect workers from infection;

               j.     The Waterloo Facility needed to stay open in order to avoid U.S. meat

                      shortages; and

               k.     The Waterloo Facility was a safe work environment.

       92.     Tyson Foods knew these representations were false, and knew or should have

known that it was wrong to make such false representations.




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 12 ofA,
                                                                      27p. 54
              E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




        93.     These representations were material.

        94.     Tyson intended by these false representations to deceive workers at the Waterloo

Facility, including Mr. Fernandez, and to induce them to continue working despite the uncontrolled

COVID-19 outbreak at the plant and the health risks associated with working at the Waterloo

Facility.

        95.     Mr. Fernandez and others accepted and relied on Tyson’s representations as true,

and were justified in doing so.

        96.     Tyson Foods thereby induced Mr. Fernandez and others to continue working at the

Waterloo Facility.

        97.     Tyson’s false representations directly and proximately caused Plaintiff’s injuries

and were a substantial factor in causing Plaintiff’s injuries.

        98.     Tyson Foods is vicariously liable for the culpable acts and omissions committed by

all of its agents acting within the course and scope of their agency, including but not limited to the

executives and supervisors named in this Complaint.

        99.     Tyson Foods’ acts and omissions were grossly negligent, reckless, intentional, and

constitute willful and wanton misconduct.

        100.    Tyson Foods’ fraudulent misrepresentations and prolonged refusal to temporarily

close down the Waterloo Facility despite knowing that many workers at the plant had tested

positive for COVID-19 and despite knowing that COVID-19 was rapidly spreading through the

workforce at the Waterloo Facility are evidence of Tyson’s incorrigible, willful and wanton

disregard for workplace safety and culpable state of mind.

        101.    Tyson knowingly and intentionally prioritized profits over the health, safety and

well-being of their Waterloo employees.




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 13 ofA,
                                                                      27p. 55
            E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       102.    Tyson’s lobbying efforts for liability protections while simultaneously failing to

sufficiently protect its workers from COVID-19 is further evidence of the company’s incorrigible,

willful and wanton disregard for workplace safety and culpable state of mind.

       103.    An award of punitive damages is necessary to punish Tyson Foods for its willful

and wanton disregard for workplace safety and to deter it and other similarly situated companies

from jeopardizing workers’ lives in the future.

                                   SECOND CAUSE OF ACTION
                              CLAIMS AGAINST TYSON EXECUTIVES
                           (GROSS NEGLIGENCE AND PUNITIVE DAMAGES)
       104.    Plaintiff incorporates by reference all allegations contained in this Complaint.

       105.    Hereinafter John H. Tyson, Noel W. White, Dean Banks, Stephen R. Stouffer, Tom

Brower, and Mary A. Oleksiuk, will be collectively referred to as the “Executive Defendants.”

       106.    At all relevant times, Tyson Foods employed the Executive Defendants in

managerial capacities.

       107.    At all relevant times, the Executive Defendants were acting within the course and

scope of their employment.

       108.    The Executive Defendants had a duty to exercise reasonable care to prevent injuries

to employees such as Isidro Fernandez.

       109.    The Executive Defendants breached their duty through acts and omissions

including but not limited to:

               a.        Failing to develop or implement worksite assessments to identify COVID -

                         19 risks and prevention strategies at the Waterloo plant;

               b.        Failing to develop or implement testing and workplace contact tracing of

                         COVID-19 positive workers at the Waterloo plant;

               c.        Failing to develop and implement a comprehensive screening and



      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 14 ofA,
                                                                      27p. 56
    E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




             monitoring strategy aimed at preventing the introduction of COVID-19 into

             the worksite, including a program to effectively screen workers before entry

             into the workplace; return to work criteria for workers infected with or

             exposed to COVID-19; and criteria for exclusion of sick or symptomatic

             workers;

       d.    Allowing or encouraging sick or symptomatic workers to enter or remain in

             the workplace;

       e.    Failing to promptly isolate and send home sick or symptomatic workers;

       f.    Failing to configure communal work environments so that workers are

             spaced at least six feet apart;

       g.    Failing to modify the alignment of workstations, including those along

             processing lines, so that workers do not face one another;

       h.    Failing to install physical barriers, such as strip curtains, plexiglass or

             similar materials, or other impermeable dividers or partitions, to separate or

             shield workers from each other;

       i.    Failing to develop, implement or enforce appropriate cleaning, sanitation,

             and disinfection practices to reduce exposure or shield workers from

             COVID-19 at the Waterloo plant;

       j.    Failing to provide all employees with appropriate personal protective

             equipment, including face coverings or respirators;

       k.    Failing to require employees to wear face coverings;

       l.    Failing to provide sufficient hand washing or hand sanitizing stations

             throughout the Waterloo Facility;




Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                     Page 15 ofA,
                                                                27p. 57
    E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       m.    Failing to slow production in order to operate with a reduced work force;

       n.    Failing to develop, implement or enforce engineering or administrative

             controls to promote social distancing;

       o.    Failing to modify, develop, implement, promote, and educate workers,

             including those with limited or non-existent English language abilities, on

             revised sick leave, attendance or incentive policies to ensure that sick or

             symptomatic workers stay home;

       p.    Failing to ensure that workers, including those with limited or non-existent

             English language abilities, are aware of and understand modified sick leave,

             attendance or incentive policies;

       q.    Failing to ensure adequate ventilation in work areas to help minimize

             workers’ potential exposures and failing to minimize air from fans blowing

             from one worker directly at another worker;

       r.    Failing to establish, implement, promote, and enforce a system for workers,

             including those with limited or non-existent English language abilities, to

             alert supervisors if they are experiencing signs or symptoms of COVID-19

             or if they have had recent close contact with a suspected or confirmed

             COVID-19 case;

       s.    Failing to inform workers, including those with limited or non-existent

             English language abilities, who have had close contact with a suspected or

             confirmed COVID-19 case;

       t.    Failing to educate and train workers and supervisors, including those with

             limited or non-existent English language abilities, about how they can




Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                     Page 16 ofA,
                                                                27p. 58
           E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




                      reduce the spread of, and prevent exposure to COVID-19;

               u.     Failing to encourage or require workers, including those with limited or

                      non-existent English language abilities, to stay home when sick;

               v.     Failing to inform or warn workers that persons suspected or known to have

                      been exposed to COVID-19 at other Tyson plants, including the Columbus

                      Junction Facility, were permitted to enter the Waterloo Facility without

                      adequately quarantining or testing negative for COVID-19 prior to entry;

               w.     Operating the Waterloo Facility in a manner that resulted in more than 1,000

                      infected employees and five deaths;

               x.     Making false and fraudulent misrepresentations on behalf of Tyson Foods

                      as set forth in the First Cause of Action above;

               y.     Failing to provide and maintain a safe work environment free from

                      recognized hazards that cause or are likely to cause serious physical harm

                      or death;

               z.     Failing to take reasonable precautions to protect workers from foreseeable

                      dangers;

               aa.    Failing to abide by State and Federal rules, regulations, and guidance;

               bb.    Failing to abide by appropriate OSHA standards, directives, and guidance;

                      and

               cc.    Failing to exercise reasonable care under all of the circumstances.

       110.    The Executive Defendants’ acts and omissions were grossly negligent, reckless,

intentional, and constituted willful and wanton disregard for the safety of workers.

       111.    The Executive Defendants engaged in gross negligence amounting to such lack of




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 17 ofA,
                                                                      27p. 59
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




care as to amount to wanton neglect for the safety of Tyson workers, including Plaintiff.

          112.   The Executive Defendants knew of the danger to be apprehended (i.e., an

uncontrolled COVID-19 outbreak at the Waterloo Facility probable to result in serious illness or

death).

          113.   The Executive Defendants knew or should have known that their conduct was

probable to cause employees to become seriously ill or die.

          114.   The Executive Defendants consciously failed to avoid the danger. They recognized

the danger of a COVID-19 outbreak at the facility and failed to take sufficient precautions to avoid

an outbreak.

          115.   The Executive Defendants’ acts and omissions directly and proximately caused

Plaintiff’s injuries and were a substantial factor in causing those injuries.

          116.   The Executive Defendants’ prolonged refusal to temporarily close down the

Waterloo Facility despite knowing that many workers at the plant had tested positive for COVID-

19 and despite knowledge that COVID-19 was rapidly spreading through the workforce at the

Waterloo Facility is evidence of their incorrigible, willful and wanton disregard for workplace

safety and culpable state of mind.

          117.   The Executive Defendants knowingly and intentionally prioritized company profits

over the health, safety and well-being of Tyson’s Waterloo employees.

          118.   The Executive Defendants’ lobbying efforts for liability protections while

simultaneously failing to sufficiently protect workers from COVID-19 is further evidence of their

incorrigible, willful and wanton disregard for workplace safety and culpable state of mind.

          119.   An award of punitive damages is necessary to punish the Executive Defendants for

their willful and wanton disregard for workplace safety and to deter them and other similarly




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 18 ofA,
                                                                      27p. 60
            E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




situated executives and companies from jeopardizing workers’ lives in the future.

                              THIRD CAUSE OF ACTION
                      CLAIMS AGAINST SUPERVISORY DEFENDANTS
       (GROSS NEGLIGENCE, FRAUDULENT MISREPRESENTATION AND PUNITIVE DAMAGES)
       120.    Plaintiff incorporates by reference all allegations contained in this Complaint.

       121.    Hereinafter Tom Hart, Hamdija Beganovic, James Hook, Ramiz Muheljic, Missia

Abad Bernal, and John/Jane Does 1-10 will be collectively referred to as the “Supervisory

Defendants.”

       122.    At all relevant times, Tyson Foods employed the Supervisory Defendants in

managerial capacities.

       123.    At all relevant times, the Supervisory Defendants were within the course and scope

of their employment.

       124.    The Supervisory Defendants had a duty to exercise reasonable care to prevent

injuries to employees such Plaintiff.

       125.    The Supervisory Defendants breached their duty through acts and omissions

including but not limited to:

               a.        Failing to develop or implement worksite assessments to identify COVID-

                         19 risks and prevention strategies at the Waterloo plant;

               b.        Failing to develop or implement testing and workplace contact tracing of

                         COVID-19 positive workers at the Waterloo plant;

               c.        Failing to develop and implement a comprehensive screening and

                         monitoring strategy aimed at preventing the introduction of COVID-19 into

                         the worksite, including a program of screening workers before entry into

                         the workplace; return to work criteria for workers infected with or exposed

                         to COVID-19; and criteria for exclusion of sick or symptomatic workers;



      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 19 ofA,
                                                                      27p. 61
    E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




       d.    Allowing or encouraging sick or symptomatic workers to enter or remain in

             the workplace;

       e.    Failing to promptly isolate and send home sick or symptomatic workers;

       f.    Failing to configure communal work environments so that workers are

             spaced at least six feet apart;

       g.    Failing to modify the alignment of workstations, including along processing

             lines, so that workers do not face one another;

       h.    Failing to install physical barriers, such as strip curtains, plexiglass or

             similar materials, or other impermeable dividers or partitions, to separate or

             shield workers from each other;

       i.    Failing to develop, implement or enforce appropriate cleaning, sanitation,

             and disinfection practices to reduce exposure or shield workers from

             COVID-19 at the Waterloo plant;

       j.    Failing to provide all employees with appropriate personal protective

             equipment, including face coverings or respirators;

       k.    Failing to require employees to wear face coverings;

       l.    Failing to provide sufficient hand washing or hand sanitizing stations

             throughout the Waterloo Facility;

       m.    Failing to slow production in order to operate with a reduced work force;

       n.    Failing to develop, implement or enforce engineering or administrative

             controls to promote social distancing;

       o.    Failing to modify, develop, implement, promote, and educate workers,

             including those with limited or non-existent English language abilities, on




Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                     Page 20 ofA,
                                                                27p. 62
    E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




             revised sick leave or incentive policies to ensure that sick or symptomatic

             workers are not in the workplace;

       p.    Failing to ensure that workers, including those with limited or non-existent

             English language abilities, are aware of and understand modified sick leave

             or incentive policies;

       q.    Failing to ensure adequate ventilation in work areas to help minimize

             workers’ potential exposures and failing to minimize air from fans blowing

             from one worker directly at another worker;

       r.    Failing to establish, implement, promote, and enforce a system for workers,

             including those who with limited or non-existent English language abilities,

             to alert their supervisors if they are experiencing sings or symptoms of

             COVID-19 or if they have had recent close contact with a suspected or

             confirmed COVID-19 case;

       s.    Failing to inform workers, including those with limited or non-existent

             English language abilities, who have had close contact with a suspected or

             confirmed COVID-19 case;

       t.    Failing to educate and train workers and supervisors, including those with

             limited or non-existent English language abilities, about how they can

             reduce the spread of, and prevent exposure to COVID-19;

       u.    Failing to encourage or require workers, including those with limited or

             non-existent English language abilities, to stay home when sick;

       v.    Failing to inform or warn workers that persons suspected or known to have

             been exposed to COVID-19 at other Tyson plants, including the Columbus




Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                     Page 21 ofA,
                                                                27p. 63
             E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




                        Junction Facility, were permitted to enter the Waterloo Facility without

                        adequately quarantining or testing negative for COVID-19 prior to entry;

                 w.     Operating the Waterloo Facility in a manner that resulted in more than 1,000

                        infected employees and five deaths;

                 x.     Making false and fraudulent misrepresentations on behalf of Tyson Foods

                        as set forth in the First Cause of Action above;

                 y.     Failing to provide and maintain a safe work environment free from

                        recognized hazards that are causing or are likely to cause serious physical

                        harm or death;

                 z.     Failing to take reasonable precautions to protect workers from foreseeable

                        dangers;

                 aa.    Failing to abide by State and Federal rules, regulations, and guidance;

                 bb.    Failing to abide by appropriate OSHA standards, directives, and guidance;

                        and

                 cc.    Failing to exercise reasonable care under all of the circumstances.

          126.   The Supervisory Defendants’ acts and omissions were grossly negligent, reckless,

intentional, and constituted willful and wanton disregard for the safety of workers.

          127.   The Supervisory Defendants engaged in gross negligence amounting to such lack

of care as to amount to wanton neglect for the safety of Tyson workers, including Mr. Fernandez.

          128.   The Supervisory Defendants knew of the danger to be apprehended (i.e., an

uncontrolled COVID-19 outbreak at the Waterloo Facility probable to result in serious illness or

death).

          129.   The Supervisory Defendants knew or should have known that their conduct was




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 22 ofA,
                                                                      27p. 64
            E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




probable to cause employees to become seriously ill or die.

       130.    The Supervisory Defendants consciously failed to avoid the danger. They

recognized the danger of a COVID-19 outbreak at the facility and failed to take sufficient

precautions to avoid an outbreak.

       131.    The Supervisory Defendants’ acts and omissions directly and proximately caused

Plaintiff’s injuries and were a substantial factor in causing those injuries.

       132.    The Supervisory Defendants made fraudulent misrepresentations to the Waterloo

workforce. They made false statements concerning the presence and spread of COVID-19 at the

Waterloo Facility, the importance of protecting and keeping employees safe, the breadth and

efficacy of safety measures implemented at the facility, and the importance of keeping the facility

open. The Supervisory Defendants knew these representations were false; they knew or should

have known it was wrong to make such false representations; and they intended to deceive and

induce Waterloo employees, including Isidro Fernandez, to continue working despite the danger

of COVID-19.

       133.    On information and belief, the Supervisory Defendants falsely represented to Mr.

Fernandez and others workers at the Waterloo Facility that:

               a.      COVID-19 had not been detected at the facility;

               b.      COVID-19 was not spreading through the facility;

               c.      Worker absenteeism was unrelated to COVID-19;

               d.      Sick workers were not permitted to enter the facility;

               e.      Workers from other Tyson plants that had shut down due to COVID-19

                       outbreaks were not permitted to enter the Waterloo facility;

               f.      Sick or symptomatic workers would be sent home immediately and would




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 23 ofA,
                                                                      27p. 65
            E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




                        not be permitted to return until cleared by health officials;

                g.      Workers would be notified if they had been in close contact with an infected

                        co-worker;

                h.      Tyson’s “top priority” is the health and safety of its “team members;”

                i.      Safety measures implemented at the facility would prevent the spread of

                        COVID-19 and protect workers from infection;

                j.      The Waterloo Facility needed to stay open in order to avoid U.S. meat

                        shortages; and

                k.      The Waterloo Facility was a safe work environment.

        134.    The Supervisory Defendants knew these representations were false, and knew or

should have known that it was wrong to make such false representations.

        135.    These representations were material.

        136.    The Supervisory Defendants intended by these false representations to deceive

workers at the Waterloo facility, including Mr. Fernandez, and to induce them to continue working

at the facility despite the uncontrolled COVID-19 outbreak at the plant and the health risks

associated with working at the Waterloo Facility.

        137.    Mr. Fernandez and others accepted and relied on the Supervisory Defendants’

representations as true, and were justified in doing so.

        138.    The Supervisory Defendants thereby induced Mr. Fernandez and others to continue

working at the Waterloo Facility.

        139.    The Supervisory Defendants’ false representations directly and proximately caused

Plaintiff’s injuries and were a substantial factor in causing Plaintiff’s injuries.

        140.    The Supervisory Defendants’ fraudulent misrepresentations and prolonged refusal




      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 24 ofA,
                                                                      27p. 66
            E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




to temporarily close down the Waterloo Facility despite knowing that many workers at the plant

had tested positive for COVID-19 and despite knowing that COVID-19 was rapidly spreading

through the Waterloo workforce are evidence of the Supervisory Defendants’ incorrigible, willful

and wanton disregard for workplace safety and culpable state of mind.

       141.    An award of punitive damages is necessary to punish the Supervisory Defendants

for their willful and wanton disregard for workplace safety and to deter them and other similarly

situated supervisors and companies from jeopardizing workers’ lives in the future.

                                  FOURTH CAUSE OF ACTION
                             CLAIMS AGAINST ELIZABETH CROSTON
                              (FRAUDULENT MISREPRESENTATION)
       142.    Plaintiff incorporates by reference all allegations contained in this Complaint

       143.    On information and belief, Defendant Elizabeth Croston made fraudulent

misrepresentations on behalf of Tyson Foods.

       144.    In her capacity as company spokeswoman, Ms. Croston made widely publicized

false statements concerning the presence and spread of COVID-19 at Tyson facilities (including

Waterloo), the importance of protecting and keeping “team members” safe, and the breadth and

efficacy of safety measures implemented “at all Tyson Facilities.”

       145.    Ms. Croston knew or should have known these representations were false, and she

knew or should have known it was wrong to make such false representations.

       146.    These representations were material.

       147.    Ms. Croston intended to deceive and induce Tyson employees, including Isidro

Fernandez, to continue working despite the danger of COVID-19.

       148.    Mr. Fernandez and others accepted and relied on Ms. Croston’s representations as

true, and were justified in doing so.

       149.    Ms. Croston thereby induced Mr. Fernandez and others to continue working at the



      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 25 ofA,
                                                                      27p. 67
               E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




Waterloo Facility.

        150.     Ms. Croston’s false representations directly and proximately caused Mr.

Fernandez’s injuries and were a substantial factor in causing his injuries.

                                         PRAYER FOR RELIEF
        Plaintiff respectfully request that the Court enter Judgment against Defendants for:

        I.       Economic damages in an amount consistent with the allegations in the Complaint

and the proof at trial;

        II.      Non-economic damages in an amount consistent with the allegations in this

Complaint and the proof at trial;

        III.     Punitive damages in an amount sufficient to punish the Defendants for their

egregious, life-threatening misconduct and to deter similar misconduct in the future; and

        IV.      Costs, interest and all other relief to which Plaintiff is entitled by law or equity.

                                            JURY DEMAND
        Plaintiffs, and each of them, by and through their attorneys, hereby request a trial by jury

in the above-entitled cause of action.


        DATED this 5th day of August 2020.

                                                         __/s/________________________________
                                                         Thomas P. Frerichs (AT0002705)
                                                         Frerichs Law Office, P.C.
                                                         106 E. 4th Street, P.O. Box 328
                                                         Waterloo, IA 50704-0328
                                                         319.236.7204 / 319.236.7206 (fax)
                                                         tfrerichs@frerichslaw.com

                                                         John J. Rausch (AT0006398)
                                                         Rausch Law Firm, PLLC
                                                         3909 University Ave., P.O. Box 905
                                                         Waterloo, IA 50704-0905
                                                         319.233.35557 / 319.233.3558 (fax)
                                                         rauschlawfirm@dybb.com



      Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                           Page 26 ofA,
                                                                      27p. 68
    E-FILED 2020 AUG 05 5:00 PM BLACKHAWK - CLERK OF DISTRICT COURT




                                      Mel C. Orchard, III (pro hac vice pending)
                                      G. Bryan Ulmer, III (pro hac vice pending)
                                      Gabriel Phillips (pro hac vice pending)
                                      The Spence Law Firm, LLC
                                      15 S. Jackson Street
                                      P.O. Box 548
                                      Jackson, WY 83001
                                      307.337.1283 / 307.337.3835 (fax)
                                      orchard@spencelawyers.com
                                      ulmer@spencelawyers.com
                                      phillips@spencelawyers.com

                                      Attorneys for the Plaintiff




Case 6:20-cv-02079-LRR-KEM Document 2 Filed 10/05/20 EXHIBIT
                                                     Page 27 ofA,
                                                                27p. 69
